DRUMMOND, District Judge
(charging jury). 1. If the letter was in the postofflce in the usual way, and for the' ordinary purpose for which letters are deposited, and it was opened by the defendant before its delivery to the person to whom it was addressed, with the design to pry into the business of White or ascertain his secrets, then the offence was complete.
2. When' a letter is once placed in the post-' office, it is in the custody of the law, and no one except the writer or the persons to whom it is directed, or some person authorized by him, has the right while it is there to open it for the mere purpose of ascertaining its contents.
3. Neither postmasters nor postofflce agents, nor officers of any kind or grade, have any authority to open letters while in the postof-fice, under the pretext that there might be something improper, or even criminal, written therein.
4. The letter of a criminal, when once placed in the postofflce, is just as much under the protection of the law, as the letter of the most honest man in the community.
5. Even if it was the agreement between White and the sheriff that the latter was to inspect all the letters written by the former before they left the jail, and White violated the agreement, still that would not authorize the sheriff to open the letter after it was in the post-offlee, in order to ascertain its contents. Nothing could authorize him, except the consent, expressed or implied, of White, to open the letter which was deposited in the office.
6. In this case the party who was under arrest was afterwards tried and acquitted of the charge for which he was in custody, and we are therefore to presume him innocent. But that makes no difference in the principle applicable to such a case as this. If he had been found guilty the rule would be the same.
7. There is no conflict between the laws of the United States and the laws of the state. A state officer having a prisoner in his custody may exercise a certain discretionary power over his written correspondence with others, so long as that correspondence is out of the jurisdiction or control of the post-offlee department, but when it is placed within the legal custody of the officers or agents of the department, and while it continues there, the laws of the United States operate on it, and not the laws of the state. In what has been said, the court refers of course to letters *976while in such custody and on deposit, or in transit to the places or persons addressed, which was true of this letter.
Verdict, guilty.
The court being of opinion that the defendant had been only technically guilty, without criminal or wrongful intent, imposed a nominal penalty.
NOTE. It is an offence against this section to open a letter which has been in the postoffice hefore delivery to the person to whom it is directed, though the letter is not sealed, and was not at the time in the lawful custody of any person, and even though it was written by the defendant himself. U. S. v. Pond [Case No. 16,067], See, also, U. S. v. Tanner [Id. 16,430]; U. S. v. Parsons [Id. 16,000]; U. S. v. Marselis [Id. 15,724].